DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on 12/2/22. As directed by the amendment: claims 1 and 3 have been amended, no claims have been canceled, and no new claims have been added. Thus, claims 1-4 are presently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 recite “can” and “can be” respectively, however it is unclear if the limitation following this is positively recited and is suggested to be changed to --is configured to-- and --in configured to be-- for clarity.
Any remaining claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 3-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bouch (2018/0280228).
Regarding claim 3, in fig. 1, 5-6 and 11-12 Bouch discloses spine rolling apparatus comprising, a frame (110, 122, 128 and each of 126), the frame comprising a transverse member (122 and 128) and two longitudinal members (each longitudinal member of 110 extending transverse to the transverse member), the two longitudinal members extending from the transverse member (Fig. 1), and a roller assembly (structure in fig. 11 excluding 122, 128 and each of 126) comprising a roller (two of 154 and one of 152 connected together), the roller adjustably connected to a middle of the transverse member (via the roller assembly) so that a centroid of the roller can be adjusted relative to the transverse member (the roller is adjusted relative to the transverse member, as seen in fig. 12 [0034]).
Regarding claim 4, Bouch discloses that the roller comprises a center channel oriented on a circumference of the roller (see center channels of 154 that form inner circumferences of 154 that 152 extends into, fig. 11 [0033]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Conrad (2,377,131) in view of Mori et al. (2004/0127823).
Regarding claim 1, in fig. 1-2 Conrad discloses a spine rolling apparatus comprising, a frame (each of 3 and each of 4), the frame comprising a first transverse member (4 within 7), a second transverse member (4 within 6), and two longitudinal members (each of 3), a roller 7 connected to a middle of the first transverse member, and a leg 8 adjustably connected to one of the longitudinal members so that a user can change the angle formed between the leg and the longitudinal member (fig. 2-3, Col. 3, ll. 3-16), but is silent regarding that the roller is rotating around an axis parallel to a longitudinal axis of the first transverse member. However, in fig. 2 Mori teaches a roller assembly (33 and 34) comprising a roller 34 and a roller support 33, the roller 34 rotating around an axis parallel to a longitudinal axis of the first transverse member 30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Conrad’s roller with the addition of a roller support positioned between the transverse member and roller, as taught by Mori, for the purpose of providing an alternate roller assembly having the predictable results of providing a rolling spine massage.
Regarding claim 2, the modified Conrad discloses that the roller comprises a center channel oriented on a circumference of the roller (see center channel of roller 7 that forms an inner circumference of Conrad that bolt and screw extend through, see fig. 2 of Mori).

Response to Arguments
Applicant’s arguments with respect to claim 1 and 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785